ITEMID: 001-57454
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 1983
DOCNAME: CASE OF CAMPBELL AND COSANS v. THE UNITED KINGDOM (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Non-pecuniary damage - finding of violation sufficient (Article 41 - Non-pecuniary damage;Just satisfaction);Pecuniary and non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Pecuniary damage;Just satisfaction);Pecuniary damage - claim dismissed (Article 41 - Pecuniary damage;Just satisfaction)
TEXT: 1. The present case was referred to the Court in October 1980 by both the European Commission of Human Rights ("the Commission") and the Government of the United Kingdom of Great Britain and Northern Ireland ("the Government"). The case originated in two applications (nos. 7511/76 and 7743/76) against the United Kingdom lodged with the Commission in 1976 by Mrs. Grace Campbell and by Mrs. Jane Cosans on behalf of herself and her son Jeffrey, the latter also being hereinafter referred to as an "applicant".
2. By judgment of 25 February 1982, the Court held that the existence of corporal punishment as a disciplinary measure in the schools attended by the applicants’ sons did not constitute, as regards those children, a violation of Article 3 (art. 3) of the Convention but did constitute, as regards their parents, a breach of the second sentence of Article 2 of Protocol No. 1 (P1-2) . It also held that, as regards Jeffrey Cosans, his suspension from school following his refusal to accept such punishment had given rise to a breach of the first sentence of the last-mentioned Article (P1-2) (Series A no. 48, points 1-3 of the operative provisions and paragraphs 24-41 of the reasons, pp. 12-20).
The only outstanding matter to be settled is the question of the application of Article 50 (art. 50) in the present case. Accordingly, as regards the facts, the Court will confine itself here to giving the pertinent details; for further particulars, reference should be made to paragraphs 8-19 of the above-mentioned judgment (ibid., pp. 6-10).
3. At the hearings on 25 September 1981, counsel for Mrs. Cosans had stated that, should the Court find a violation, his client would seek just satisfaction under Article 50 (art. 50) in respect of moral damage and legal costs. The Government had not taken a stand on the matter, nor had counsel for Mrs. Campbell.
In its judgment of 25 February 1982, the Court reserved the whole of this question. The Commission was invited to submit to the Court, within the coming two months, written observations thereon and, in particular, to notify the Court of any friendly settlement at which the Government and the applicants might have arrived (point 4 of the operative provisions and paragraph 42 of the reasons, ibid., pp. 19 and 20).
4. Following several extensions of the aforesaid time-limit by the President of the Chamber and in accordance with his Orders and directions, the registry received:
These documents revealed that no friendly settlement had been arrived at. For ease of reference, further particulars of the applicants’ claims and of the Government’s and the Commission’s position relative thereto are set out below in the section "As to the law".
5. Mr. F. Gölcüklü and Mr. B. Walsh, substitute judges, took the place of Mr. J. Cremona and Mr. L.-E. Pettiti, who were prevented from taking part in the further consideration of the case (Rules 22 § 1 and 24 § 1 of the Rules of Court).
6. Having consulted, through the Registrar, the Agent of the Government and the Delegates of the Commission, the Court decided on 21 February 1983 that there was no call to hold hearings.
